Detailed Action
This office action is in response to the amendment filed on 06/02/2022.

Status of Claims
Claims 2-30 have been cancelled.
Claims 1, 39, and 48 have been amended.
Claims 1 and 31-49 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 32, 34-39, 41, 43-48 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aryafar et al. (US Publication No.  2019/0123806, hereinafter referred to as Aryafar) in view of Fong et al. (US Publication No.  2011/0034175, hereinafter referred as Fong), and further in view of Horn et al. (US Publication No.  2016/0057687, hereinafter referred as Horn).
Regarding Claims 1, 39, and 48, Aryafar discloses identifying, using a first node, at least one available second node in a plurality of second nodes providing an uplink support to at least one user equipment communicating with the first node (A macro-cell [first node] selects [identifying] a small-cell [second node], from the one or more small-cells [plurality], to act as a relay [support] for signals [communication] received from the UE [uplink]; see Figure 6 Numeral 610-620.),
 the at least one available second node is identified using a combination of communication parameters (The macro-cell [first cell] receive channel state information (CSI) [parameter] and signal strengths [parameter] for one or more small cells [second nodes]; see Figure 6 Numeral 610. The macro-cell [first node] selects [identifying] the small-cell [second node]; see Figure 6 Numeral 610),
the identifying being executed using an interface established between a remote radio head of the first node and respective remote radio heads of one or more second nodes in the plurality of second nodes (The macro-cell generates a request [identifying being executed] to the selected small-cell to act as a relay for signals received from the UE; see Figure 6 Numeral 630. The macro-cell transmit the request to the small-cell through an X2 interface or another wire/wireless communication channel [interface] between the macro-cell and the small-cell; see ¶ 0064. In addition, the macro-cell and small-cell includes a radio frequency circuitry couple to an antenna [remote radio head]; see Figure 2 Numeral 206 & 210, ¶ 0079.);
transmitting, using the first node, channel allocation to the identified second node upon receiving, by the first node, a confirmation from the at least one identified second node indicating availability of uplink support by the at least one identified second node to the at least one user equipment (The macro-cell [first node] receive an indication that the small-cell [second node]  accepted the request to act as the relay for the UE; see ¶ 0088. Generate a second message, to transmit to the small-cell [second node], comprising scheduling information [allocation]; see ¶ 0088.); and
communicating, based on the received confirmation, using the first node, with the at least one user equipment on a downlink and an uplink (The macro-cell receives uplink transmission signals from the UE directly; see Figure 6 Numeral 650. In addition, the UE receive downlink signal from the macro-cell; see Figure 3 & ¶ 0011.), the identified second node providing communication support on the uplink using (The macro-cell receives uplink transmission signal relayed from the selected small-cell; see Figure 6 Numeral 650).
Aryafar fails to disclose that channel allocated is a physical uplink shared channel. However, in analogous art, Nguyen discloses that the first serving eNB to assign at least one of a Physical Uplink Shared CHannel (PUSCH) resource on at least one of a plurality of component carriers to the UA; see ¶ 0026.  The at least one of a plurality of component carriers is deployed by the second cooperating neighbor eNB and is not deployed by the first serving eNB; see ¶ 0026. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aryafar uplink relaying mechanics with Coordinated Multipoint CoMP operations in order to improve the user throughput or signal quality by providing multiple transmission points for data; see ¶ 0035.
Aryafar, as modified, fails to disclose that the communication parameters include a latency allowed between the first node and one or more second nodes, a bandwidth allowed between the first node and one or more second nodes, received signal quality reports on the uplink as measured by the one or more second nodes, and signal quality reports on the downlink as reported by one or more user equipment’s in the plurality of user equipment’s. However, in analogous art, Horn discloses that the MeNB may be connected to one or more SeNBs to serve a UE via multi-connectivity; see ¶ 0030. The MeNB and SeNB may communicate with one another via a backhaul connection 150 (e.g., an X2 connection); see figure 1 numeral 150 & ¶ 0030. The SeNB may be loosely or tightly coupled with the MeNB, depending on backhaul bandwidth capabilities and latency; see ¶ 0032.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aryafar uplink relaying procedure with the backhaul mechanics in order to provide an opportunistic and energy efficient operation by having the SeNB as a supplemental capacity for the MeNB; see ¶ 0031.




Regarding Claims 32 and 41, Aryafar discloses that the first node and one or more second nodes in the plurality of second nodes are part of a heterogeneous network (The user equipment (UE) accessing a heterogeneous network (HetNet); see Figure 3 & ¶ 0011.).

Regarding Claims 34 and 43, Aryafar discloses that the one or more communication parameters include at least one of the following: a downlink channel condition reported by the at least one user equipment, an uplink channel condition reported by the at least one user equipment, an ability of the first node and/or one or more second nodes to support communication with the user equipment, and any combination thereof (The macro-cell [first cell] receive channel state information (CSI) [parameter] and signal strengths [parameter] for one or more small cells [second nodes] from a UE; see Figure 6 Numeral 610).

Regarding Claims 35 and 44, Aryafar discloses that the communicating is further configured to reduce at least one of the following: a transmission power of the at least one user equipment using the uplink support provided by the at least one second node; and an interference caused by the at least one user equipment and affect the at least one second node using the uplink support provided by the at least one second node (In response to the macro-cell informing the small-cell about resources that are dedicated to the UE's uplink signal, the small-cell can avoid scheduling any of its associated clients at that time; see ¶ 0025.  This may eliminate interference between the assisted UE and other UEs associated with the small-cell; see ¶ 0025.).

Regarding Claims 36 and 45, Aryafar discloses that the at least one user equipment is located at least one of the following: an edge of a sector served by the first node, an edge of a sector served by one or more second nodes, inside a sector served by one or more of the first node, inside a sector served by one or more second nodes, away from an edge of a sector served by the first node, and away from an edge of a sector served by one or more second nodes (The UE is inside a sector of the macro-cell [first node]; see Figure 3 Numeral 310. In addition, the UE is inside a sector server by one or more small-cell; see Figure 3 Numeral 200a/b.).

Regarding Claims 37 and 46, Aryafar discloses that the first node and the at least one second node include at least one of the following: a macro base station, a micro base station, a femto base station, a pico base station, and any combination thereof (The heterogeneous network includes the macro-cell [macro base station] and the small-cell [femto base station]; see Figure 3 Numeral 310 and 200a/b.).

Regarding Claims 38 and 47, Aryafar discloses that the first node and the at least one second node are not co-located (The macro-cell [first node] provides a different coverage to the small-cell [second nodes]; see Figure 3 Numeral 310 and 200a/b.).

Claims 31, 40, and 49 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aryafar, Fong, Sivanesan, and further in view of Nguyen et al. (US Publication No.  2017/0295517, hereinafter referred as Nguyen).
Regarding Claims 31, 40, and 49, Aryafar fails to disclose that first node and the at least one second node are evolved node B nodes having a base band unit and a remote radio head. However, in analogous art, Nguyen discloses that the first base station and the second base station can include at least one of the following: an evolved node B having a base band unit and a remote radio head, a virtual baseband unit, and a portion of an evolved node B; see ¶ 0010. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aryafar uplink relaying mechanics with dual connectivity capability in order to improve the UE throughput and coverage; see ¶ 0008.


Claims 33 and 42 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aryafar, Fong, Sivanesan, and further in view of Natarajan et al. (US Publication No.  2017/0054477, hereinafter referred as Natarajan).
Regarding Claims 33 and 42, Aryafar fails to disclose that the identifying is performed using a coordinated multipoint transmission. However, in analogous art, Natarajan discloses that the receiving clustering metric information which comprise at least one of information about a backhaul connection delay between the neighboring cell and the own cell, information about a backhaul connection capacity and/or bandwidth, and channel quality indicator values; see Figure 3 Numeral S31, ¶ 0020. Deciding, based on the received clustering metric information whether to include the neighboring cell to a cluster for coordinated multipoint operation; see Figure 3 Numeral S32. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aryafar uplink relaying mechanics with Coordinated Multipoint CoMP operations in order to improve coverage and throughput.



Response to Arguments
Regarding Claims 1, 39, and 48, Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by the amended claims.



CONCLUSION
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim et al. (US 2013/0021929) Discloses a radio communication system that dynamically updates an uplink coordinating group of a plurality of base stations that receive a signal transmitted from a terminal in coordination; see ¶ 0001. In specific, he primary transmission node may decide a CoMP operation mode, such as JP, DCS/DPS, CS/DB, etc., to be applied to an arbitrary terminal, based on the results of measurements measured and reported by terminals, and uplink radio channel quality, the load states of base stations, degrees of interference, etc; see ¶ 0077.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472              


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472